Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 1 of 20 Page ID #:206


  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JOSE ANTONIO AGUILAR RAMOS,)Case No: 2:20-cv-10440-DMG-AGR
      an individual, and MARIBEL )Dist. Judge: Dolly M. Gee
 12   RAMOS, an individual,      )Mag. Judge: Alicia G. Rosenberg
                                 )Courtroom: 8C
 13                 Plaintiffs, )
      vs.                        )
 14                              )
      FCA US LLC, a Delaware     )[PROPOSED] ORDER RE: STIPULATED
 15   Limited Liability Company, )PROTECTIVE ORDER DATED MARCH
      and DOES 1 through 10,     )24, 2021
 16   inclusive                  )
                                 )
 17                  Defendants. )
                                 )
 18

 19

 20
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 21

 22
            0DUFK   ___________________________________
      DATED:_________
 23                                Hon. Alicia G. Rosenberg
                                8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
 24

 25

 26

 27

 28

                                               1
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 2 of 20 Page ID #:207


  1   GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
      38 Discovery, Suite 200
  2   Irvine, California 92618
      Telephone: (949) 753-0255
  3   Facsimile: (949) 753-0265
      Electronic Service: eservice@g3pmlaw.com
  4
      Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
  5   Attorney: RACHEL F. KASHANI, SBN: 283680
  6   Attorney for Defendants FCA US LLC
  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11

 12   JOSE ANTONIO AGUILAR RAMOS,)Case No: 2:20-cv-10440-DMG-AGR
      an individual, and MARIBEL )Dist. Judge: Dolly M. Gee
 13   RAMOS, an individual,      )Mag. Judge: Alicia G. Rosenberg
                                 )Courtroom: 8C
 14                 Plaintiffs, )
      vs.                        )
 15                              )
      FCA US LLC, a Delaware     )STIPULATED PROTECTIVE ORDER
 16   Limited Liability Company, )
      and DOES 1 through 10,     )
 17   inclusive                  )
                                 )
 18                  Defendants. )
                                 )
 19

 20      1.        A. PURPOSES AND LIMITATIONS
 21      Discovery in this action is likely to involve production
 22   of confidential, proprietary, or private information for
 23   which special protection from public disclosure and from
 24   use for any purpose other than prosecuting this litigation
 25   may be warranted. Accordingly, the parties hereby stipulate
 26   to and petition the Court to entire the following
 27   Stipulated Protective Order. The parties acknowledge that
 28   this Order does not confer blanket protections on all
                                               1
      ___________________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 3 of 20 Page ID #:208


  1   disclosures or responses to discovery and that the
  2   protection it affords from public disclosure and use
  3   extends only to the limited information or items that are
  4   entitled to confidential treatment under the applicable
  5   legal principles. The parties further acknowledge, as set
  6   forth in Section 12.3 below, that this Stipulated
  7   Protective Order does not entitle them to file confidential
  8   information under seal; Civil Local Rule 79-5 set forth the
  9   procedures that must be followed and the standards that
 10   will be applies when a party seeks permission from the
 11   court to file material under seal.
 12               B. GOOD CAUSE STATEMENT
 13     This action is likely to involve trade secrets,
 14   commercially sensitive, confidential and/or proprietary
 15   information for which special protection from public
 16   disclosure and from use for any purpose other than
 17   prosecution of this action is warranted. Such confidential
 18   and proprietary materials and information consist of, among
 19   other things, confidential business or financial
 20   information, information regarding confidential business
 21   practices, policies and procedures, or other confidential
 22   research, development, or commercial information (including
 23   information implicating privacy rights of third parties),
 24   information otherwise generally unavailable to the public,
 25   or which may be privileged or otherwise protected from
 26   disclosure under state or federal statutes, court rules,
 27   case decisions, or common law. Accordingly, to expedite the
 28   flow of information, to facilitate the prompt resolution of
                                               2
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 4 of 20 Page ID #:209


  1   disputes over confidentiality of discovery materials, to
  2   adequately protect information the parties are entitled to
  3   keep confidential, to ensure that the parties are permitted
  4   reasonable necessary uses of such material in preparation
  5   for and in the conduct of trial, to address their handling
  6   at the end of the litigation, and serve the ends of
  7   justice, a protective order for such information is
  8   justified in this matter. It is the intent of the parties
  9   that information will not be designated as confidential for
 10   tactical reasons and that nothing be so designated without
 11   a good faith belief that it has been maintained in a
 12   confidential, non-public manner, and there is good cause
 13   why it should not be part of the public record of this
 14   case.
 15     2.          DEFINITIONS
 16           2.1      Action: This pending federal lawsuit, case
 17   number 2:20-cv-10440-DMG-AGR.
 18           2.2      Challenging Party:          a Party or Non-Party that
 19   challenges the designation of information or items under
 20   this Order.
 21          2.3       “CONFIDENTIAL” Information or Items:
 22   information (regardless of how it is generated, stored or
 23   maintained) or tangible things that qualify for protection
 24   under Federal Rule of Civil Procedure 26(c), and as
 25   specified above in the Good Cause Statement.
 26          2.4        Counsel: Outside Counsel of Record and House
 27   Counsel (as well as their support staff).
 28          2.5       Designating Party: a Party or Non-Party that
                                               3
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 5 of 20 Page ID #:210


  1   designates information or items that it produces in
  2   disclosures or in responses to discovery as “CONFIDENTIAL.”
  3        2.6         Disclosure or Discovery Material: all items or
  4   information, regardless of the medium or manner in which it
  5   is generated, stored, or maintained (including, among other
  6   things, testimony, transcripts, and tangible things), that
  7   are produced or generated in disclosures or responses to
  8   discovery in this matter.
  9        2.7         Expert: a person with specialized knowledge or
 10   experience in a matter pertinent to the litigation who has
 11   been retained by a Party or its counsel to serve as an
 12   expert witness or as a consultant in this Action.
 13        2.8         House Counsel: attorneys who are employees of
 14   a party to this Action. House Counsel does not include
 15   Outside Counsel of Record or any other outside counsel.
 16        2.9         Non-Party: any natural person, partnership,
 17   corporation, association, or other legal entity not named
 18   as a Party to this action.
 19        2.10        Outside Counsel of Record: attorneys who are
 20   not employees of a party to this Action but are retained to
 21   represent or advise a party to this Action and have
 22   appeared in this Action on behalf of that party or are
 23   affiliated with a law firm which has appeared on behalf of
 24   that party, and includes support staff.
 25        2.11        Party: any party to this Action, including all
 26   of its officers, directors, employees, consultants,
 27   retained experts, and Outside Counsel of Record (and their
 28   support staffs).
                                               4
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 6 of 20 Page ID #:211


  1        2.12        Producing Party: a Party or Non-Party that
  2   produces Disclosure or Discovery Material in this Action.
  3        2.13        Professional Vendors: persons or entities that
  4   provide litigation support services (e.g., photocopying,
  5   videotaping, translating, preparing exhibits or
  6   demonstrations, and organizing, storing, or retrieving data
  7   in any form or medium) and their employees and
  8   subcontractors.
  9        2.14        Protected Material: any Disclosure or
 10   Discovery Material that is designated as “CONFIDENTIAL.”
 11        2.15        Receiving Party: a Party that receives
 12   Disclosure or Discovery Material from a Producing Party.
 13   3.   SCOPE
 14        The protections conferred by this Stipulation and Order
 15   cover not only Protected Material (as defined above), but
 16   also (1) any information copied or extracted from Protected
 17   Material; (2) all copies, excerpts, summaries, or
 18   compilations of Protected Material; and (3) any testimony,
 19   conversations, or presentations by Parties or their Counsel
 20   that might reveal Protected Material.
 21        Any use of Protected Material at trial shall be
 22   governed by the orders of the trial judge. This Order does
 23   not govern the use of Protected Material at trial.
 24   4.   DURATION
 25        Even after final disposition of this litigation, the
 26   confidentiality obligations imposed by this Order shall
 27   remain in effect until a Designating Party agrees otherwise
 28   in writing or a court order otherwise directs. Final
                                               5
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 7 of 20 Page ID #:212


  1   disposition shall be deemed to be the later of (1)
  2   dismissal of all claims and defenses in this Action, with
  3   or without prejudice; and (2) final judgment herein after
  4   the completion and exhaustion of all appeals, rehearings,
  5   remands, trials, or reviews of this Action, including the
  6   time limits for filing any motions or applications for
  7   extension of time pursuant to applicable law.
  8   5.   DESIGNATING PROTECTED MATERIAL
  9        5.1 Exercise of Restraint and Care in Designating
 10   Material for Protection. Each Party or Non-Party that
 11   designates information or items for protection under this
 12   Order must take care to limit any such designation to
 13   specific material that qualifies under the appropriate
 14   standards. The Designating Party must designate for
 15   protection only those parts of material, documents, items,
 16   or oral or written communications that qualify so that
 17   other portions of the material, documents, items, or
 18   communications for which protection is not warranted are
 19   not swept unjustifiably within the ambit of this Order.
 20        Mass, indiscriminate, or routinized designations are
 21   prohibited. Designations that are shown to be clearly
 22   unjustified or that have been made for an improper purpose
 23   (e.g., to unnecessarily encumber the case development
 24   process or to impose unnecessary expenses and burdens on
 25   other parties) may expose the Designating Party to
 26   sanctions.
 27        If it comes to a Designating Party’s attention that
 28   information or items that it designated for protection do
                                               6
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 8 of 20 Page ID #:213


  1   not qualify for protection, that Designating Party must
  2   promptly notify all other Parties that it is withdrawing
  3   the inapplicable designation.
  4        5.2 Manner and Timing of Designations. Except as
  5   otherwise provided in this Order (see, e.g., second
  6   paragraph of section 5.2(a) below), or as otherwise
  7   stipulated or ordered, Disclosure or Discovery Material
  8   that qualifies for protection under this Order must be
  9   clearly so designated before the material is disclosed or
 10   produced.
 11        Designation in conformity with this Order requires:
 12              (a) for information in documentary form (e.g.,
 13   paper or electronic documents, but excluding transcripts of
 14   depositions or other pretrial or trial proceedings), that
 15   the Producing Party affix at a minimum, the legend
 16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
 17   page that contains protected material. If only a portion or
 18   portions of the material on a page qualifies for
 19   protection, the Producing Party also must clearly identify
 20   the protected portion(s) (e.g., by making appropriate
 21   markings in the margins).
 22        A Party or Non-Party that makes original documents
 23   available for inspection need not designate them for
 24   protection until after the inspecting Party has indicated
 25   which documents it would like copied and produced. During
 26   the inspection and before the designation, all of the
 27   material made available for inspection shall be deemed
 28   “CONFIDENTIAL.” After the inspecting Party has identified
                                               7
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 9 of 20 Page ID #:214


  1   the documents it wants copied and produced, the Producing
  2   Party must determine which documents, or portions thereof,
  3   qualify for protection under this Order. Then, before
  4   producing the specified documents, the Producing Party must
  5   affix the “CONFIDENTIAL legend” to each page that contains
  6   Protected Material. If only a portion or portions of the
  7   material on a page qualifies for protection, the Producing
  8   Party also must clearly identify the protected portion(s)
  9   (e.g., by making appropriate markings in the margins).
 10              (b) for testimony given in depositions that the
 11   Designating Party identify the Disclosure or Discovery
 12   Material on the record, before the close of the deposition
 13   all protected testimony.
 14              (c) for information produced in some form other
 15   than documentary and for any other tangible items, that the
 16   Producing Party affix in a prominent place on the exterior
 17   of the container or containers in which the information is
 18   stored the legend “CONFIDENTIAL.” If only a portion or
 19   portions of the information warrants protection, the
 20   Producing Party, to the extent practicable, shall identify
 21   the protected portion(s).
 22        5.3 Inadvertent Failures to Designate. If timely
 23   corrected, an inadvertent failure to designate qualified
 24   information or items does not, standing alone, waive the
 25   Designating Party’s right to secure protection under this
 26   Order for such material. Upon timely correction of a
 27   designation, the Receiving Party must make reasonable
 28   efforts to assure that the material is treated in
                                               8
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 10 of 20 Page ID #:215


  1   accordance with the provisions of this Order.
  2   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  3        6.1 Timing of Challenges. Any Party or Non-Party may
  4   challenge a designation of confidentiality at any time that
  5   is consistent with the Court’s Scheduling Order.
  6        6.2 Meet and Confer. The Challenging Party shall
  7   initiate the dispute resolution process under Local Rule
  8   37.1 et seq.
  9        6.3 The burden of persuasion in any such challenge
 10   proceeding shall be on the Designating Party. Frivolous
 11   challenges, and those made for an improper purpose (e.g.,
 12   to harass or impose unnecessary expenses and burdens on
 13   other parties) may expose the Challenging Party to
 14   sanctions. Unless the Designating Party has waived or
 15   withdrawn the confidentiality designation, all parties
 16   shall continue to afford the material in question the level
 17   of protection to which it is entitled under the Producing
 18   Party’s designation until the Court rules on the challenge.
 19   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
 20        7.1 Basic Principles. A Receiving Party may use
 21   Protected Material that is disclosed or produced by another
 22   Party or by a Non-Party in connection with this Action only
 23   for prosecuting, defending, or attempting to settle this
 24   Action. Such Protected Material may be disclosed only to
 25   the categories of persons and under the conditions
 26   described in this Order. When the Action has been
 27   terminated, a Receiving Party must comply with the
 28   provisions of section 13 below (FINAL DISPOSITION).
                                               9
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 11 of 20 Page ID #:216


  1        Protected Material must be stored and maintained by a
  2   Receiving Party at a location and in a secure manner that
  3   ensures that access is limited to the persons authorized
  4   under this Order.
  5        7.2 Disclosure of “CONFIDENTIAL” Information or Items.
  6   Unless otherwise ordered by the court or permitted in
  7   writing by the Designating Party, a Receiving Party may
  8   disclose any information or item designated “CONFIDENTIAL”
  9   only to:
 10              (a) the Receiving Party’s Outside Counsel of
 11   Record in this Action, as well as employees of said Outside
 12   Counsel of Record to whom it is reasonably necessary to
 13   disclose the information for this Action;
 14              (b) the officers, directors, and employees
 15   (including House Counsel) of the Receiving Party to whom
 16   disclosure is reasonably necessary for this Action;
 17              (c) Experts (as defined in this Order) of the
 18   Receiving Party to whom disclosure is reasonably necessary
 19   for this Action and who have signed the “Acknowledgment and
 20   Agreement to Be Bound” (Exhibit A);
 21              (d) the court and its personnel;
 22              (e) court reporters and their staff;
 23              (f) professional jury or trial consultants, mock
 24   jurors, and Professional Vendors to whom disclosure is
 25   reasonably necessary for this Action and who have signed
 26   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27              (g) the author or recipient of a document
 28   containing the information or a custodian or other person
                                              10
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 12 of 20 Page ID #:217


  1   who otherwise possessed or knew the information;
  2              (h) during their depositions, witnesses, and
  3   attorneys for witnesses, in the Action to whom disclosure
  4   is reasonably necessary provided: (1) the deposing party
  5   requests that the witness sign the form attached as Exhibit
  6   1 hereto; and (2) they will not be permitted to keep any
  7   confidential information unless they sign the
  8   “Acknowledgment and Agreement to Be Bound” (Exhibit A),
  9   unless otherwise agreed by the Designating Party or ordered
 10   by the court. Pages of transcribed deposition testimony or
 11   exhibits to depositions that reveal Protected Material may
 12   be separately bound by the court reporter and may not be
 13   disclosed to anyone except as permitted under this
 14   Stipulated Protective Order; and
 15              (i) any mediator or settlement officer, and their
 16   supporting personnel, mutually agreed upon by any of the
 17   parties engaged in settlement discussions.
 18   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 19        OTHER LITIGATION
 20        If a Party is served with a subpoena or a court order
 21   issued in other litigation that compels disclosure of any
 22   information or items designated in this Action as
 23   “CONFIDENTIAL,” that Party must:
 24              (a) promptly notify in writing the Designating
 25   Party. Such notification shall include a copy of the
 26   subpoena or court order;
 27              (b) promptly notify in writing the party who
 28   caused the subpoena or order to issue in the other
                                              11
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 13 of 20 Page ID #:218


  1   litigation that some or all of the material covered by the
  2   subpoena or order is subject to this Protective Order. Such
  3   notification shall include a copy of this Stipulated
  4   Protective Order; and
  5              (c) cooperate with respect to all reasonable
  6   procedures sought to be pursued by the Designating Party
  7   whose Protected Material may be affected.
  8        If the Designating Party timely seeks a protective
  9   order, the Party served with the subpoena or court order
 10   shall not produce any information designated in this action
 11   as “CONFIDENTIAL” before a determination by the court from
 12   which the subpoena or order issued, unless the Party has
 13   obtained the Designating Party’s permission. The
 14   Designating Party shall bear the burden and expense of
 15   seeking protection in that court of its confidential
 16   material and nothing in these provisions should be
 17   construed as authorizing or encouraging a Receiving Party
 18   in this Action to disobey a lawful directive from another
 19   court.
 20   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 21        IN THIS LITIGATION
 22              (a) The terms of this Order are applicable to
 23   information produced by a Non-Party in this Action and
 24   designated as “CONFIDENTIAL.” Such information produced by
 25   Non-Parties in connection with this litigation is protected
 26   by the remedies and relief provided by this Order. Nothing
 27   in these provisions should be construed as prohibiting a
 28   Non-Party from seeking additional protections.
                                              12
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 14 of 20 Page ID #:219


  1              (b) In the event that a Party is required, by a
  2   valid discovery request, to produce a Non-Party’s
  3   confidential information in its possession, and the Party
  4   is subject to an agreement with the Non-Party not to
  5   produce the Non-Party’s confidential information, then the
  6   Party shall:
  7                    (1) promptly notify in writing the Requesting
  8   Party and the Non-Party that some or all of the information
  9   requested is subject to a confidentiality agreement with a
 10   Non-Party;
 11                    (2) promptly provide the Non-Party with a copy
 12   of the Stipulated Protective Order in this Action, the
 13   relevant discovery request(s), and a reasonably specific
 14   description of the information requested; and
 15                    (3) make the information requested available
 16   for inspection by the Non-Party, if requested.
 17              (c) If the Non-Party fails to seek a protective
 18   order from this court within 14 days of receiving the
 19   notice and accompanying information, the Receiving Party
 20   may produce the Non-Party’s confidential information
 21   responsive to the discovery request. If the Non-Party
 22   timely seeks a protective order, the Receiving Party shall
 23   not produce any information in its possession or control
 24   that is subject to the confidentiality agreement with the
 25   Non-Party before a determination by the court. Absent a
 26   court order to the contrary, the Non-Party shall bear the
 27   burden and expense of seeking protection in this court of
 28   its Protected Material.
                                              13
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 15 of 20 Page ID #:220


  1   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2        If a Receiving Party learns that, by inadvertence or
  3   otherwise, it has disclosed Protected Material to any
  4   person or in any circumstance not authorized under this
  5   Stipulated Protective Order, the Receiving Party must
  6   immediately (a) notify in writing the Designating Party of
  7   the unauthorized disclosures, (b) use its best efforts to
  8   retrieve all unauthorized copies of the Protected Material,
  9   (c) inform the person or persons to whom unauthorized
 10   disclosures were made of all the terms of this Order, and
 11   (d) request such person or persons to execute the
 12   “Acknowledgment and Agreement to Be Bound” that is attached
 13   hereto as Exhibit A.
 14   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 15        PROTECTED MATERIAL
 16        When a Producing Party gives notice to Receiving
 17   Parties that certain inadvertently produced material is
 18   subject to a claim of privilege or other protection, the
 19   obligations of the Receiving Parties are those set forth in
 20   Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 21   is not intended to modify whatever procedure may be
 22   established in an e-discovery order that provides for
 23   production without prior privilege review. Pursuant to
 24   Federal Rule of Evidence 502(d) and (e), insofar as the
 25   parties reach an agreement on the effect of disclosure of a
 26   communication or information covered by the attorney-client
 27   privilege or work product protection, the parties may
 28   incorporate their agreement in the stipulated protective
                                              14
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 16 of 20 Page ID #:221


  1   order submitted to the court.
  2   12. MISCELLANEOUS
  3        12.1        Right to Further Relief. Nothing in this Order
  4   abridges the right of any person to seek its modification
  5   by the Court in the future.
  6        12.2        Right to Assert Other Objections. By
  7   stipulating to the entry of this Protective Order no Party
  8   waives any right it otherwise would have to object to
  9   disclosing or producing any information or item on any
 10   ground not addressed in this Stipulated Protective Order.
 11   Similarly, no Party waives any right to object on any
 12   ground to use in evidence of any of the material covered by
 13   this Protective Order.
 14        12.3        Filing Protected Material. A Party that seeks
 15   to file under seal any Protected Material must comply with
 16   Civil Local Rule 79-5. Protected Material may only be filed
 17   under seal pursuant to a court order authorizing the
 18   sealing of the specific Protected Material at issue. If a
 19   Party's request to file Protected Material under seal is
 20   denied by the court, then the Receiving Party may file the
 21   information in the public record unless otherwise
 22   instructed by the court.
 23   13. FINAL DISPOSITION
 24        After the final disposition of this Action, as defined
 25   in paragraph 4, within 60 days of a written request by the
 26   Designating Party, each Receiving Party must return all
 27   Protected Material to the Producing Party or destroy such
 28   material. As used in this subdivision, “all Protected
                                              15
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 17 of 20 Page ID #:222


  1   Material” includes all copies, abstracts, compilations,
  2   summaries, and any other format reproducing or capturing
  3   any of the Protected Material. Whether the Protected
  4   Material is returned or destroyed, the Receiving Party must
  5   submit a written certification to the Producing Party (and,
  6   if not the same person or entity, to the Designating Party)
  7   by the 60 day deadline that (1) identifies (by category,
  8   where appropriate) all the Protected Material that was
  9   returned or destroyed and (2)affirms that the Receiving
 10   Party has not retained any copies, abstracts, compilations,
 11   summaries or any other format reproducing or capturing any
 12   of the Protected Material. Notwithstanding this provision,
 13   Counsel are entitled to retain an archival copy of all
 14   pleadings, motion papers, trial, deposition, and hearing
 15   transcripts, legal memoranda, correspondence, deposition
 16   and trial exhibits, expert reports, attorney work product,
 17   and consultant and expert work product, even if such
 18   materials contain Protected Material. Any such archival
 19   copies that contain or constitute Protected Material remain
 20   subject to this Protective Order as set forth in Section 4
 21   (DURATION).
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                              16
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 18 of 20 Page ID #:223


  1   14. Any violation of this Order may be punished by any and
  2   all appropriate measures including, without limitation,
  3   contempt proceedings and/or monetary sanctions.
  4

  5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  6   DATED:     March 24, 2021
  7

  8         /s/Kevin Y. Jacobson
  9
               Kevin Y. Jacobson, Esq.

 10

 11
      DATED:     March 24, 2021

 12   _ /s/ Matthew M. Proudfoot_________
      MATTHEW M. PROUDFOOT, ESQ.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              17
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 19 of 20 Page ID #:224


  1                                      EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3         I, _________________________ [print or type full name],
  4   of __________________________ [print or type full address],
  5   declare under penalty of perjury that I have read in its
  6   entirety and understand the Stipulated Protective Order
  7   that was issued by the United States District Court for the
  8   Central District of California on __________________ in the
  9   case of 2:20-cv-10440-DMG-AGR. I agree to comply with and
 10   to be bound by all the terms of this Stipulated Protective
 11   Order and I understand and acknowledge that failure to so
 12   comply could expose me to sanctions and punishment in the
 13   nature of contempt. I solemnly promise that I will not
 14   disclose in any manner any information or item that is
 15   subject to this Stipulated Protective Order to any person
 16   or entity except in strict compliance with the provisions
 17   of this Order.
 18         I further agree to submit to the jurisdiction of the
 19   United States District Court for the Central District of
 20   California for the purpose of enforcing the terms of this
 21   Stipulated Protective Order, even if such enforcement
 22   proceedings occur after termination of this action. I
 23   hereby appoint ________________________ [print or type full
 24   name] of _______________________________ [print or type
 25   full address and telephone number] as my California agent
 26   ///
 27   ///
 28   ///
                                              19
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10440-DMG-AGR Document 19 Filed 03/26/21 Page 20 of 20 Page ID #:225


  1   for service of process in connection with this action or
  2   any proceedings related to enforcement of this Stipulated
  3   Protective Order.
  4

  5   Date: __________________________
  6   City and State where sworn and signed:
  7   _________________________________
  8

  9   Printed name: _______________________________
 10

 11   Signature: __________________________________
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              20
      ___________________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
